Title: To Benjamin Franklin from Sartine: Two Letters, 25 June 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
à Versailles le 25. Juin 1780.
J’ai eu l’honneur, Monsieur, de vous marquer par ma Dépêche du 26. May 1779, que Je chargeois les Administrateurs de la Guadeloupe, de regler, d’après les Connoissances qu’ils pourroient se procurer sur les Lieux, L’indemnité que le Roy vouloit bien accorder aux Armateurs du Brigantin Corsaire le Fair Pley, coulé bas aux Attérages de cette Colonie. Sur le Compte que j’ai rendu a Sa Majesté des éclaircissement qui me sont parvenus à ce Sujet, elle a ordonné qu’il seroit payé aux Propriétaires du Corsaire, Quinze mille Livres, Argent de France, qu’ils pourront toucher à Paris, chèz le Tresorier de mon Departement. Ce traitement vous paroitra d’autant plus favorable que le Brigantin n’a péri que par la Faute du Sr. Giddins qui le Commandoit.
J’ai l’honneur d’être avec la plus parfaite Consideration, Mons., Votre tres humble et tres Obeissant Serviteur
(signé) De Sartine.
Copie d’une Lettre de Son Excellence Mr. De Sartine à Mr. Franklin.— Colonies.
 
Notation: Monsr: De Sartine’s Letter to Dr: Franklin June 25th. 1780.
  
II.
A Versailles le 25. Juin 1780.
J’ai reçû, Monsieur, avec la lettre que vous m’avez fait l’honneur de m’ecrire le 19. de ce mois, celle des Srs. Bondfield, flaipoood et Compagnie, Négociants Américains, établis à Bordeaux, qui demandent la permission d’expédier, sous pavillon Américain, pour les isles françoises, deux Bâtimens destinés à y prendre des retours pour l’Amérique septentrionale. Ces Négocians m’en avoient déja adressé une semblable, sans signature, que j’ai renvoïée à M. le Moyne, Commissaire général Ordonnateur à Bordeaux, en lui écrivant la lettre dont je joins ici copie. Cet Ordonnateur me marque qu’il en fait part aux deux Negocians Américains. Je suis tres aise d’avoir prevenû vos desirs.
J’ai l’honneur d’etre avec la plus parfaite considération M; votre très humble et très obeissant serviteur
A M. franklin
 
